SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

515
KAH 11-02376
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JAMES PEARCE, PETITIONER-APPELLANT,

                     V                                           ORDER

ROBERT A. KIRKPATRICK, SUPERINTENDENT, WENDE
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


THOMAS E. ANDRUSCHAT, EAST AURORA, FOR PETITIONER-APPELLANT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Penny M. Wolfgang, J.), dated October 18, 2010 in a
proceeding pursuant to CPLR article 70. The judgment, insofar as
appealed from, denied the petition for a writ of habeas corpus.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court